Case: 21-60374      Document: 00516208424         Page: 1    Date Filed: 02/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   February 18, 2022
                                  No. 21-60374                       Lyle W. Cayce
                                Summary Calendar                          Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Earnest Romond Breland,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 2:19-CR-60-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Earnest Romond Breland appeals the 120-month sentence imposed
   following his guilty plea conviction for possession of a firearm after a felony
   conviction. He argues that the district court erred in applying a two-level




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60374      Document: 00516208424           Page: 2    Date Filed: 02/18/2022




                                     No. 21-60374


   enhancement pursuant to U.S.S.G. § 2K2.1(b)(4)(A) for possessing a stolen
   firearm.
          The Government moves to dismiss the appeal or, alternatively, for
   summary affirmance based on the appeal waiver in Breland’s written plea
   agreement. Breland has not responded to the motion or otherwise addressed
   the validity of the waiver provision. Even if he had briefed the issue, any
   argument that the waiver is invalid or unenforceable under the circumstances
   would be without merit, as Breland was specifically admonished about his
   right to appeal and that he was giving up that right as part of his plea, and the
   waiver broadly precludes any challenge to Breland’s sentence. See United
   States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
          Accordingly, the Government’s motion to dismiss the appeal is
   GRANTED. Its alternative motion for summary affirmance is DENIED.
   The appeal is DISMISSED. Counsel for Breland is CAUTIONED that
   pursuing an appeal contrary to a valid waiver and without responding to the
   Government’s invocation of the waiver is a needless waste of judicial
   resources that could result in sanctions. See United States v. Gaitan, 171 F.3d
   222, 223-24 (5th Cir. 1999).




                                          2